Citation Nr: 1031926	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  09-03 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted sufficient 
to reopen a previously-denied claim for service connection for 
post operative residuals of herniated nucleus pulpous, and if so, 
whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran has active service with the United States Army from 
April 1945 to December 1946 and with the United States Air Force 
from January 1952 to July 1952.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a July 2008 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office Nashville, 
Tennessee (the RO).  

The Veteran testified at a Travel Board hearing which was chaired 
by the undersigned at the Nashville RO in July 2010.  A 
transcript of the hearing has been associated with the Veteran's 
VA claims folder.  

The Board notes that the RO also denied the Veteran's claim in a 
January 2008 rating decision.  In a February 2008 statement, the 
Veteran requested reconsideration of the January 2008 rating 
decision.  While it is unclear whether the RO interpreted this 
statement as a new claim for service connection or a notice of 
disagreement, the Board concludes that the January 2008 rating 
decision is not final, but rather is subsumed by the July 2008 
rating decision.  As such, the Board concludes that the most 
recent prior final denial of the Veteran's claim on appeal herein 
is the RO's March 2005 rating decision.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Veteran was previously denied service connection for post 
operative residuals of herniated nucleus pulpous in RO rating 
decisions dated in September 1951, July 1973, March 1992 and 
March 2005.  These decisions indicate that the Veteran's claim 
was denied because the competent medical evidence of record 
reflected that the Veteran's low back condition pre-existed his 
service and was not permanently aggravated beyond the natural 
progression of the disease.  The Veteran did not perfect an 
appeal by filing a VA Form 9 or similar document, and 
accordingly, those rating decision are final.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication process, 
and the request for appellate review is completed by the 
claimant's filing of a substantive appeal after a statement of 
the case is issued by VA].  

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 U.S.C.A. 
§§ 7104(b).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See also 38 C.F.R. § 3.156.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a special 
type of evidence-evidence that is both new and material.  The 
terms "new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when providing 
the notice required by the VCAA it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify the 
requirement that VA must provide a claimant notice of what is 
required to substantiate each element of a service-connection 
claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In 
other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the underlying 
claim for the benefit sought.

The Board observes that, following the Veteran's most recent 
claim to reopen in July 2007, he was not provided sufficient VCAA 
notice.  Specifically, the August 2007 VCAA notice did not 
identify the most recent final denial of his claim.  While noting 
the initial denial in October 1952, the 2007 letter does not 
inform the Veteran of the reasons for the denial in March 2005 
(the most recent final denial of this claim).  Furthermore, the 
notice did not clearly inform the Veteran of the basis for the 
prior RO denial.  The Board additionally notes that a letter from 
the RO dated in March 2008 is inadequate.  That being said, the 
Board concludes that a remand is necessary to provide appropriate 
VCAA notice regarding the Veteran's request to reopen his claim.  

If, as here, the record has a procedural defect with respect to 
the notice required under the VCAA, this may not be cured by the 
Board.  See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore 
must remand the case to the agency of original jurisdiction 
because the record does not show that the Veteran was provided 
adequate notice under the VCAA and the Board is without authority 
to do so.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice 
regarding what constitutes new and 
material evidence with regard to his claim 
of service connection for post operative 
residuals of herniated nucleus pulpous.  
Specifically, the Veteran should be 
informed of the basis for the most recent 
final denial of benefits, as well as what 
evidence and information is necessary to 
reopen his claim of service connection for 
post operative residuals of herniated 
nucleus pulpous.  See 38 C.F.R. § 3.156; 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

2.  After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based on 
the entirety of the evidence.  If the 
benefits sought on appeal are not granted 
to the appellant's satisfaction, he and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.   

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



